NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 21-2606
                                     ______________

                                  PABLO MARIAZZA,
                                          Petitioner

                                             v.

           ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA
                            ______________

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                          (Agency No. BIA-1: A088-073-571)
                            Immigration Judge: Jack H. Weil
                                    ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   October 6, 2022
                                  ______________

           Before: HARDIMAN, SHWARTZ, and NYGAARD, Circuit Judges

                                 (Filed: October 7, 2022)

                                     ______________

                                        OPINION *
                                     ______________


SHWARTZ, Circuit Judge.



       *
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
       Pablo Mariazza petitions for review of the Board of Immigration Appeals’

(“BIA”) final order of removal, arguing that the BIA (1) erred in concluding that his theft

by deception conviction under 18 Pa. Cons. Stat. § 3922(a)(1) was an aggravated felony

“theft offense” as defined in 8 U.S.C. § 1101(a)(43)(G), making him removable under 8

U.S.C. § 1227(a)(2)(A)(iii); and (2) violated his due process rights by considering K.A. v.

Attorney General, 997 F.3d 99 (3d Cir. 2021), without first providing notice or requesting

supplemental briefing. Because Mariazza’s arguments lack merit, we will deny the

petition.

                                               I

                                              A

       In 1999, Mariazza, a native and citizen of Venezuela, was temporarily admitted

into the United States on a six-month visa. In 2002, he was reclassified as a student and

permitted to remain in the country while he attended Miami Dade College, with those

studies to be completed by 2006. Mariazza failed to complete his studies by the deadline

and was ordered to leave the country immediately.

       Rather than leave the country, Mariazza stayed and committed several crimes on

two different dates, which led to convictions for: (1) grand theft in violation of Fla. Stat.

Ann. § 812.014(2)(c), (2) two additional counts of grand theft in violation of Fla. Stat.

Ann. § 812.014(2)(c), and (3) burglary of an unoccupied dwelling in violation of Fla.

Stat. Ann. § 810.02(3)(B).

                                              B
                                              2
       The Department of Homeland Security (“DHS”) initiated removal proceedings

against Mariazza and issued him a notice to appear (“NTA”) before an Immigration

Judge (“IJ”). The NTA charged him with being removable because he remained in the

United States for longer than permitted and failed to comply with the conditions of his

visa, in violation of 8 U.S.C. § 1227(a)(1)(B) and (C)(i), respectively. Mariazza

petitioned for withholding of removal and deferral of removal under the Convention

Against Torture (“CAT”).

       While his removal proceedings were pending, Mariazza was convicted of theft by

deception in violation of 18 Pa. Cons. Stat. § 3922(a)(1) and sentenced to seven to

twenty-three months’ imprisonment. As a result, DHS added two more charges of

removability because Mariazza was convicted of (1) an aggravated felony theft offense as

defined by 8 U.S.C. § 1101(a)(43)(G), based on his Pennsylvania theft by deception

crime, 8 U.S.C. § 1227(a)(2)(A)(iii); and (2) two or more crimes involving moral

turpitude (“CIMT”), based on his Florida crimes, 8 U.S.C. § 1227(a)(2)(A)(ii). Mariazza

opposed the additions, but the IJ sustained them, explaining that (1) the IJ was “bound by

[] Third Circuit precedent” in Al-Sharif v. U.S. Citizenship & Immigration Services, 734

F.3d 207, 213–14 (3d Cir. 2013), and Nugent v. Ashcroft, 367 F.3d 162, 174 (3d Cir.

2004), overruled in part by Al-Sharif, 734 F.3d 207, which held that theft offenses are

aggravated felonies; and (2) the Florida theft offenses were CIMTs because they required

proof of an “intent to either temporarily or permanently deprive the owner of a right to

property or benefit, or appropriate [the] property,” AR146–47.
                                             3
       After a hearing, a second IJ granted Mariazza’s application for withholding of

removal. That IJ found that withholding of removal was warranted because Mariazza

“met his burden to prove that there is a clear probability that the current government of

Venezuela will try to harm him based on his political opinion,” AR67, but reaffirmed

Mariazza was removable because of his aggravated felony. Mariazza appealed the

removability determination.

       The BIA dismissed Mariazza’s appeal, affirming the IJ’s “determination that

[Mariazza’s] [Pennsylvania] conviction . . . qualifies as an aggravated felony” under 8

U.S.C. § 1101(a)(43)(G), AR2, because (1) under both BIA and binding appellate

precedent, Mariazza’s Pennsylvania conviction was a “theft offense,” as well as “one

involving fraud,” AR3 (citing In re Garcia-Madruga, 24 I. & N. Dec. 436, 440 n.5 (B.I.A.

2008); Al-Sharif, 734 F.3d at 210; K.A., 997 F.3d at 108); (2) a statute “nearly identical

to 18 [Pa. Cons. Stat.] § 3922 . . . require[d] [proof of] all of the elements of the federal

generic theft offense, and therefore [18 Pa. Cons. Stat. § 3922] categorically constitutes a

‘theft offense’ under [8 U.S.C. § 1101(a)(43)(G)],” AR3 (citing K.A., 997 F.3d at 110–

12); and (3) Mariazza “was sentenced to a term of imprisonment of 7-23 months,” and

“[a]n indeterminate sentence is considered to be a sentence for the maximum term of

imprisonment,” meaning Mariazza’s sentence “me[t] the imprisonment threshold” of 8

U.S.C. § 1101(a)(43)(G), AR3-4 (citing In re Jean, 23 I. & N. Dec. 373, 386 n.14 (A.G.

2002)).

       Mariazza petitions for review.
                                               4
                                             II1

                                              A

       The BIA correctly concluded that Mariazza is removable under 8 U.S.C.

§ 1227(a)(2)(A)(iii) because his theft by deception conviction under 18 Pa. Cons. Stat.

§ 3922(a)(1) is an aggravated felony theft offense, as defined by 8 U.S.C.

§ 1101(a)(43)(G).

       Under 8 U.S.C. § 1227(a)(2)(A)(iii), a noncitizen “shall . . . be removed if [he] . . .

is convicted of an aggravated felony at any time after admission” into the United States.

Section 1101(a)(43)(G) defines “aggravated felony” as, among other things, “[1] a theft

offense . . . [2] for which the term of imprisonment [is] at least one year.” 8 U.S.C.

§ 1101(a)(43)(G). 2 For indeterminate or variable sentences imposed under Pennsylvania

law, we treat the maximum term of imprisonment as the applicable sentence. Bovkun v.

Ashcroft, 283 F.3d 166, 170–171 (3d Cir. 2002).


       1
         The BIA had jurisdiction pursuant to 8 C.F.R. § 1003.1(b)(3). We have
jurisdiction over final orders of the BIA pursuant to 8 U.S.C. § 1252(a)(1). See Garcia v.
Att’y Gen., 665 F.3d 496, 502 n.4 (3d Cir. 2011). Because Mariazza is a criminal
noncitizen, we may consider only “constitutional claims or questions of law raised upon a
petition for review” pursuant to 8 U.S.C. § 1252(a)(2)(D), which includes whether a
noncitizen “committed an aggravated felony.” See Quinteros v. Att’y Gen., 945 F.3d
772, 780 (3d Cir. 2019). “Whether a criminal conviction constitutes an aggravated felony
for purposes of removal is a question of law subject to plenary review.” Avila v. Att’y
Gen., 826 F.3d 662, 666 (3d Cir. 2016). When, as here, “the BIA issues its own decision
on the merits and not a summary affirmance, we review its decision, not that of the IJ.”
Kaplun v. Att’y Gen., 602 F.3d 260, 265 (3d Cir. 2010).
       2
         A noncitizen’s conviction need satisfy only one § 1101(a)(43) definition to be an
“aggravated felon[].” Al-Sharif, 734 F.3d at 212–13, overruling in part Nugent, 367 F.3d
162.
                                              5
       Here, Mariazza was admitted into the country in 1999, was subsequently

convicted of theft by deception in violation of 18 Pa. Cons. Stat. § 3922(a)(1), faced a

maximum sentence of five years’ imprisonment, see 18 Pa. Cons. Stat. § 106(b)(6), and

was sentenced to seven to twenty-three months’ imprisonment, which satisfy the one-year

minimum requirement in 8 U.S.C. § 1101(a)(43)(G). The question then is whether

Mariazza’s theft by deception conviction under 18 Pa. Cons. Stat. § 3922(a)(1) qualifies

as a “theft offense” under 8 U.S.C. § 1101(a)(43)(G). Under our precedent, it does. See

Nugent, 367 F.3d at 174.

       In Nugent, we applied the “categorical approach” 3 to determine whether theft by

deception under 18 Pa. Cons. Stat. § 3922(a)(1) is a categorical match with the federal

generic definition formulation of a “theft offense.” 367 F.3d at 170–74. This requires

that we compare the elements of the generic offense with the state offense of conviction.

Section 1101(a)(43)(G)’s use of “the term ‘theft offense’ refers to a generic formulation

of a theft offense, and not any specific theft crime.” K.A., 997 F.3d at 105. The generic

definition consists of three elements: (1) “the taking of property or an exercise of control

over property,” (2) “without consent,” and (3) “with the criminal intent to deprive the

owner of rights and benefits of ownership, even if such deprivation is less than total or

permanent.” Id.


       3 The categorical approach “requires a comparison between the elements of the
state-law crime and those of the generic federal offense,” and if “the minimum proof
required for the state offense . . . satisf[ies] each element of the federal generic
definition,” then the two offenses are a “categorical match.” K.A. 997 F.3d at 109.
                                              6
       Under Pennsylvania law, “[a] person is guilty of theft if he intentionally obtains or

withholds property of another by deception.” 4 18 Pa. Cons. Stat. § 3922(a). The crime of

theft by deception in Pennsylvania thus consists of three elements: (1) “the defendant

intentionally obtained [or] withheld [certain] property,” (2) “of another,” (3) by

“deception.” See Theft by Deception-False Impression, Pa. Suggested Standard Crim.

Jury Instructions § 15.3922A (alterations omitted). 5

       The three Pennsylvania elements match the generic formulation. The first and

third elements require that the defendant exercised control over (“obtained [or]

withheld”) the property of another with criminal intent (“intentionally” by “deception”).

Mariazza argument that the generic formulation’s second element (“without consent”) is

not satisfied because the Pennsylvania statute does not expressly require a lack of consent

fails because “[t]he term ‘consent’ as used in the [second element of the] federal generic

definition . . . means ‘voluntary and intelligent assent,’ not merely ‘assent.’” K.A., 997

F.3d at 108. In other words, the theft offenses involve a lack of “voluntarily and

intelligent assent” on the part of the victim. Id. Where an “offense[] [is] predicate[d] []



       4
          The statute sets forth three ways in which a person may “deceive,” including
intentionally (1) “creat[ing] or reinforc[ing] a false impression,” (2) “prevent[ing] another
from acquiring information which would affect his judgment of a transaction,” or (3)
“fail[ing] to correct a false impression which the deceiver previously created or
reinforced.” 18 Pa. Cons. Stat. § 3922.
        5
          See also Theft by Deception-Preventing from Acquiring Information, Pa.
Suggested Standard Crim. Jury Instructions § 15.3922B (listing the same elements but
identifying a different type of deception); Theft by Deception-Failing to Correct a False
Statement, Pa. Suggested Standard Crim. Jury Instructions § 15.3922C (same).
                                             7
on deception,” a lack of “voluntarily and intelligent assent” is implied. Id. at 111. Thus,

Pennsylvania’s theft by deception offense satisfies the generic formulation’s second

element. See id. at 111 (“[T]heft crimes predicated on deception or coercion would be

committed without voluntary and intelligent assent – in satisfaction of th[e] [second]

element [of the generic formulation].”). The two offenses are therefore a categorical

match and therefore the BIA correctly concluded that Mariazza committed an

“aggregated felony” as defined in 8 U.S.C. § 1101(a)(43)(G) and is removable under 8

U.S.C. § 1227(a)(2)(A)(iii). 6 See Al-Sharif, 734 F.3d at 213.

                                             B

        The BIA did not violate Mariazza’s due process rights by considering K.A.

without prior notice or requesting supplemental briefing. The BIA is obligated to apply

binding precedent and it was not required to notify Mariazza of its intention to rely on

such precedent or seek supplemental briefing. See Valdiviezo-Galdamez v. Att’y Gen.,

663 F.3d 582, 602 (3d Cir. 2011). Moreover, K.A. was publicly available when the BIA

relied upon it, and the BIA did not stop Mariazza from presenting his views about the

case.




        6
        Because the BIA concluded that Mariazza was removable based on his
aggravated felony, the BIA did not err by not deciding whether Mariazza was removable
based on his purported CIMTs. See I.N.S. v. Bagamasbad, 429 U.S. 24, 25 (1976)
(“[A]gencies are not required to make findings on issues the decision of which is
unnecessary to the results they reach.”).
                                             8
      Second, Mariazza cannot show that he was prejudiced by the BIA’s reliance on

K.A. Mariazza fails to explain how the BIA’s outcome would have been different had it

notified him of its intention to rely on K.A. Nor can he, as K.A. merely applied our

existing precedent, 997 F.3d at 108 (citing Al-Sharif, 734 F.3d at 210), which already

barred Mariazza’s argument, see Nugent, 367 F.3d at 174 (non-overruled portion of

opinion); Al-Sharif, 734 F.3d at 213.

      Thus, consideration of K.A. did not violate Mariazza’s due process rights.

                                            III

      For the foregoing reasons, we will deny the petition.




                                            9